436 F.2d 421
Walter A. MITCHELL, Plaintiff-Appellant,v.SECRETARY, DEPARTMENT OF HEALTH, EDUCATION, AND WELFARE, Appellee.
No. 23457.
United States Court of Appeals, Ninth Circuit.
Jan. 22, 1971.

Walter A. Mitchell (argued), in pro. per.
David Anderson (appeared), Asst. U.S. Atty., Wm. Matthew Bryne, Jr., U.S. Atty., Carolyn M. Reymolds, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
The summary judgment of the district court in favor of the Secretary is affirmed.


2
The hearing examiner's decision contains an excellent summary of the case.  This has been affirmed through successive steps before reaching this court, and we in turn approve it.